

113 S2520 ES: FOIA Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2520IN THE SENATE OF THE UNITED STATESAN ACTTo improve the Freedom of Information Act. 1.Short titleThis Act may be cited as the 
						FOIA Improvement Act of 2014.2.Amendments to FOIASection 552 of title 5, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking for public inspection and copying and inserting for public inspection in an electronic format;(ii)by striking subparagraph (D) and inserting the following:(D)copies of all records, regardless of form or format—(i)that have been released to any person under paragraph (3); and(ii)(I)that because of the nature of their subject matter, the agency determines have become or are likely
			 to become the subject of subsequent requests for substantially the same
			 records; or(II)that have been requested not less than 3 times; and; and(iii)in the undesignated matter following subparagraph (E), by striking public inspection and copying current and inserting public inspection in an electronic format  current;(B)in paragraph (4)(A), by striking clause (viii) and inserting the following:(viii)(I)Except as provided in subclause (II), an agency shall not assess any search fees (or in the case of
			 a requester described under clause (ii)(II) of this subparagraph,
			 duplication fees) under this subparagraph if the agency has failed to
			 comply with any time limit under paragraph (6).(II)(aa)If an agency has determined that unusual circumstances apply (as the term is defined
			 in paragraph (6)(B)) and the agency provided a timely written notice to
			 the
			 requester in accordance with paragraph (6)(B), a failure described in
			 subclause (I) is excused for an additional 10 days. If the agency fails to
			 comply with the extended time limit, the agency may not assess any search
			 fees (or in the case of a requester described under clause (ii)(II) of
			 this subparagraph, duplication fees).(bb)If an agency has determined that unusual circumstances apply and more  than
			 50,000 pages are necessary to	respond to the request, an agency may
			 charge search fees (or in the case of a requester described under clause
			 (ii)(II) of this subparagraph, duplication fees) if the agency has
			 provided a timely written notice to the requester in accordance with
			 paragraph (6)(B) and the agency has
			 discussed  with the requester via written mail, electronic mail, or
			 telephone (or made not
			 less than 3 good-faith attempts to do so) how the requester could
			 effectively
			 limit the scope of the request in accordance with paragraph (6)(B)(ii).(cc)If a court has determined that exceptional circumstances exist (as that term is defined in
			 paragraph (6)(C)), a failure described in subclause (I) shall be excused
			 for the length of time provided by the court order.;(C)in paragraph (6)—(i)in subparagraph (A)(i), by striking making such request and all that follows through determination; and and inserting the following: making such request of—(I)such determination and the reasons therefor;(II)the right of such person to seek assistance from the FOIA Public Liaison of the agency; and(III)in the case of an adverse determination—(aa)the right of such person to appeal to the head of the agency, within a period determined by the
			 head of the agency that is not less than 90 days after the date of such
			 adverse determination; and(bb)the right of such person to seek dispute resolution services from the FOIA Public Liaison  of the
			 agency or the Office of Government Information Services; and; and(ii)in subparagraph (B)(ii), by striking the agency. and inserting the agency,  and notify the requester of the right of the requester to seek dispute resolution
			 services from the Office of Government Information Services.; and(D)by adding at the end the following:(8)(A)An agency—(i)shall—(I)withhold information under this section  only if—(aa)the agency reasonably foresees that disclosure would harm an interest protected by an exemption
			 described in subsection (b) or other provision of law; or(bb)disclosure is prohibited by law; and(II)(aa)consider whether partial disclosure of information is possible whenever the agency determines that
			 a full disclosure of a requested record is not possible; and(bb)take reasonable steps necessary to segregate and release nonexempt information; and(ii)may not—(I)withhold information requested under this section merely because the agency can demonstrate, as a
			 technical matter, that the records fall within the scope of  an exemption
			 described in subsection (b); or(II)withhold information requested under this section merely  because disclosure of the information may
			 be embarrassing to
			 the agency or because of speculative or abstract concerns.(B)Nothing in this paragraph requires disclosure of information that is otherwise prohibited from
			 disclosure by law, or otherwise exempted from disclosure under subsection
			 (b)(3).;(2)in subsection (b), by amending paragraph (5) to read as follows:(5)inter-agency or intra-agency memorandums or letters that would not be available by law to a party
			 other than an agency in litigation with the agency, if the requested
			 record or information was created less than 25 years before the date on
			 which the
			 request was made;;(3)in subsection (e)(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting and to the Director of the Office of Government Information Services after United States;(ii)in subparagraph (N), by striking and at the end;(iii)in subparagraph (O), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following:(P)the number of times the agency denied a request for records under subsection (c); and(Q)the number of records that were made available for public inspection in an electronic format under
			 subsection (a)(2).;(B)by striking paragraph (3) and inserting the following:(3)Each agency shall make each such report available for public inspection in an electronic format. In
			 addition, each agency shall make the raw statistical data used in each
			 report available in a timely manner for public inspection in an
			 electronic format, which shall be made available—(A)without charge, license, or registration requirement;(B)in an aggregated, searchable format; and(C)in a format that may be downloaded in bulk.; (C)in paragraph (4)—(i)by striking Government Reform and Oversight and inserting Oversight and Government Reform;(ii)by inserting Homeland Security and before Governmental Affairs; and(iii)by striking April and inserting March; and(D)by striking paragraph (6) and inserting the following:(6)(A)The Attorney General of the United States shall submit to the Committee on Oversight and Government
			 Reform of the House of Representatives, the Committee on Judiciary of the
			 Senate,  and the President a report on or before March 1 of each calendar
			 year, which shall include for the prior calendar year—(i)a listing of the number of cases arising under this section;(ii)a listing of—(I)each subsection, and any exemption, if applicable, involved in each case arising under this
			 section;(II)the disposition of each case arising under this section; and(III)the cost, fees, and penalties assessed under subparagraphs (E), (F), and (G) of subsection (a)(4);
			 and(iii)a description of the efforts undertaken by the Department of Justice to encourage agency compliance
			 with this section.(B)The Attorney General of the United States shall make—(i)each report submitted under subparagraph (A) available for public inspection in an electronic
			 format; and(ii)the raw statistical data used in each report submitted under subparagraph (A) available for public
			 inspection in an electronic format, which shall be made available—(I)without charge, license, or registration requirement;(II)in an aggregated, searchable format; and(III)in a format that may be downloaded in bulk.;(4)in subsection (g), in the matter preceding paragraph (1), by striking publicly available upon request and inserting available for public inspection in an electronic format;(5)in subsection (h)—(A)in paragraph (1), by adding at the end the following: The head of the Office shall be the Director of the Office of Government Information Services.;(B)in paragraph (2), by striking subparagraph (C) and inserting the following:(C)identify procedures and methods for improving compliance under this section.;(C)by striking paragraph (3) and inserting the following:(3)The Office of Government Information Services shall offer mediation services to resolve disputes
			 between persons making requests under this section and administrative
			 agencies as a non-exclusive alternative to litigation and may issue
			 advisory opinions at the discretion of the Office or upon request of any
			 party to a dispute.; and(D)by adding at the end the following:(4)(A)Not less frequently than annually, the Director of the Office of Government Information Services
			 shall submit to the Committee on Oversight and Government Reform of the
			 House of Representatives, the Committee on the Judiciary of the Senate,
			 and the President—(i)a report on the findings of the information  reviewed and identified under paragraph (2);(ii)a summary of the activities of the Office of Government Information Services under paragraph (3),
			 including—(I)any advisory opinions
			 issued; and(II)the number of times each agency engaged in dispute resolution with the assistance of the Office of
			 Government Information Services or the FOIA Public Liaison; and(iii)legislative and regulatory recommendations, if any, to improve the administration of this section.(B)The Director of the Office of Government Information Services shall make each report submitted
			 under subparagraph (A) available for public
			 inspection in an electronic format.(C)The Director of the Office of Government Information Services shall not be required to obtain the
			 prior approval, comment, or review of any officer or agency of the United
			 States, including the Department of Justice, the Archivist of the United
			 States, or the Office of Management and Budget before submitting to
			 Congress, or any committee or subcommittee thereof, any reports,
			 recommendations, testimony, or comments, if such submissions include a
			 statement indicating that the views expressed therein are those of the
			 Director and do not necessarily represent the views of the President.(5)The Director of the Office of Government Information Services may directly submit additional
			 information to
			 Congress and the President as the Director determines to be appropriate.(6)Not less frequently than annually, the Office of Government Information Services shall conduct a
			 meeting that is open to the public on the review and reports by the Office
			 and shall allow interested persons to appear and present oral or written
			 statements at the meeting.; (6)by striking subsections (i), (j), and (k), and inserting the following:(i)The Government Accountability Office shall—(1)not later than 1 year after the date of enactment of the FOIA Improvement Act of 2014 and every 2 years thereafter, conduct audits
			 of 3 or more administrative agencies on
			 compliance with and implementation of the requirements of this section and
			 issue reports detailing the results of such audits;(2)not later than 1 year after the date of enactment of the FOIA Improvement Act of 2014 and every 2 years thereafter, issue a report
			 cataloging the number of exemptions described in paragraphs (3) and (5) of
			 subsection (b) and the use of such exemptions by each agency;(3)not later than 1 year after the date of enactment of the FOIA Improvement Act of 2014, conduct a study on the methods Federal
			 agencies use to reduce the backlog of requests under this section and
			 issue a report on
			 the effectiveness of those methods; and(4)submit copies of all reports and audits described in this subsection to the Committee on Oversight
			 and
			 Government Reform of the House of Representatives and the Committee on the
			 Judiciary of the Senate.(j)(1)Each agency shall designate a Chief FOIA Officer who shall be a senior official of such agency (at
			 the Assistant Secretary or equivalent level).(2)The Chief FOIA Officer of each agency shall, subject to the authority of the head of the agency—(A)have agency-wide responsibility for efficient and appropriate compliance with this section;(B)monitor implementation of this section throughout the agency and keep the head of the agency, the
			 chief legal officer of the agency, and the Attorney General appropriately
			 informed of the agency’s performance in implementing this section;(C)recommend to the head of the agency such adjustments to agency practices, policies, personnel, and
			 funding as may be necessary to improve its implementation of this section;(D)review and report to the Attorney General, through the head of the agency, at such times and in
			 such formats as the Attorney General may direct, on the agency’s
			 performance in implementing this section;(E)facilitate public understanding of the purposes of the statutory exemptions of this section by
			 including concise descriptions of the exemptions in both the agency’s
			 handbook issued under subsection (g), and the agency’s annual report on
			 this section, and by providing an overview, where appropriate, of certain
			 general categories of agency records to which those exemptions apply;(F)offer training to agency staff regarding their responsibilities under this section;(G)serve as the primary agency liaison with the Office of Government Information Services and the
			 Office of Information Policy; and(H)designate 1 or more FOIA Public Liaisons.(3)The Chief FOIA Officer of each agency shall review, not less frequently than annually, all aspects
			 of the administration of this section by the
			 agency to ensure compliance with the requirements of this section,
			 including—(A)agency regulations;(B)disclosure of records required under paragraphs (2) and (8) of subsection (a);(C)assessment of fees and determination of eligibility for fee waivers;(D)the timely processing of requests for information under this section;(E)the use of exemptions under subsection (b); and(F)dispute resolution services with the assistance of the Office of Government Information Services or
			 the FOIA Public Liaison.(k)(1)There is established in the executive branch the Chief FOIA Officers Council (referred to in this
			 subsection as the Council).(2)The Council shall be comprised of the following members:(A)The Deputy Director for Management of the Office of Management and Budget.(B)The Director of the Office of Information Policy at the Department of Justice.(C)The Director of the Office of Government Information Services.(D)The Chief FOIA Officer of each agency.(E)Any other officer or employee of the United States as designated by the Co-Chairs.(3)The Director of the Office of Information Policy at the Department of Justice and the Director of
			 the Office of Government Information Services shall be the Co-Chairs of
			 the Council.(4)The Administrator of General Services shall provide administrative and other support for the
			 Council.(5)(A)The duties of the Council shall include the following:(i)Develop recommendations for increasing compliance and efficiency under this section.(ii)Disseminate information about agency experiences, ideas, best practices, and innovative approaches
			 related to this section.(iii)Identify, develop, and coordinate initiatives to increase transparency and compliance with this
			 section.(iv)Promote the development and use of common performance measures for agency compliance with this
			 section.(B)In performing the duties described in subparagraph (A), the Council shall consult on a regular
			 basis with members of the public who make requests under this section.(6)(A)The Council shall meet regularly and such meetings shall be open to the public unless the Council
			 determines to close the meeting for reasons of national security or to
			 discuss information exempt under subsection (b).(B)Not less frequently  than annually, the Council shall hold a meeting that shall be open to the
			 public and permit interested persons to appear and present oral and
			 written statements to the Council.(C)Not later than 10 business days before a meeting of the Council, notice of such meeting shall be
			 published in the Federal Register.(D)Except as provided in subsection (b), the records, reports, transcripts, minutes, appendices,
			 working papers, drafts, studies, agenda, or other documents that were made
			 available to or prepared for or by the Council shall be made publicly
			 available.(E)Detailed minutes of each meeting of the Council shall be kept and shall contain a record of the
			 persons present, a complete and accurate description of matters discussed
			 and conclusions reached, and copies of all reports received, issued, or
			 approved by the Council. The minutes shall be redacted as necessary and
			 made publicly available.; and(7)by adding at the  end the following:(m)(1)The Director of the Office of Management and Budget, in consultation with the Attorney General,
			 shall ensure the operation of a consolidated online request
			 portal that allows a member of the public to submit a request for records
			 under subsection (a) to any agency from a single website. The
			 portal may include any additional tools the Director of the Office of
			 Management and Budget finds will improve
			 the implementation of this section.(2)This subsection shall not be construed to alter the
			 power of any other agency to create or maintain an independent online
			 portal for the submission of  a request for records under this section.
			 The
			 Director of the Office of Management and Budget shall establish
			 standards for interoperability between the portal required under paragraph
			 (1) and other request processing software used by agencies subject to this
			 section..3.Review and issuance of regulations(a)In generalNot later than 180 days after the date of enactment of this Act, the head of each agency (as
			 defined in section 551 of title 5, United States Code) shall review the
			 regulations of such agency and shall issue regulations on procedures for
			 the disclosure of records under section 552 of title 5, United States
			 Code, in accordance with the amendments made by section 2.(b)RequirementsThe regulations of each agency shall include procedures for engaging in dispute resolution through
			 the FOIA Public Liaison and the Office of Government Information Services.4.Proactive disclosure through records managementSection 3102 of title 44, United States Code, is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4); and(2)by inserting after paragraph (1) the following:(2)procedures for identifying records of general interest or use to the public that are appropriate
			 for public disclosure, and for posting such records in a publicly
			 accessible electronic format;.5.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act or the amendments made
			 by this Act.  The requirements of this Act and the amendments made by this
			 Act shall be carried out using amounts otherwise authorized or
			 appropriated.Passed the Senate December 8, 2014.Secretary